DETAILED ACTION
This action is responsive to communications filed 13 January 2022.
Claims 2 and 12 remain canceled.
Claims 1, 3-11, and 13-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant argues in substance:
Burns does not teach “…based on receiving the indication that the best SS has entered a connected server state, transmit to the TM a message indicating the identity of the best SS…”, see Remarks pages 6-12.
In response to Applicant’s arguments (a), the Examiner respectfully disagrees. The limitations above, under broadest reasonable interpretation, denote indicating the best surrogate server after receiving an indication that the best surrogate server is now connected. Rangarajan at least discloses and/or teaches evaluating resource allocation and picking optimal options for resource allocation (e.g. “best” option) such as for resources that may be made available over a network. See at least [0019-0030] [0065-0068]. Rangarajan does not explicitly disclose that when the best server is not connected, to determine the best connected server and indicate the best connected server, therefore Burns was brought in to at least disclose and/or teach ranking of resources, wherein the highest ranked resource is currently unavailable, so that a second highest ranked resource (that is connected) is to be suggested (i.e. indicated). See at least [0023] [0057]. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rangarajan in view of Burns to have determined a best connected SS, and transmitted an indication of a best SS and a best connected SS to a TM when the best SS is determined to not be in a connected server state. One of ordinary skill in the art would have been motivated to do so to have resources available for suggestion by the authorization server to the network terminal based on a ranking system and suggest an alternative network resource when the highest ranked network resource is unavailable (Burns, [0023] [0057]). Rangarajan-Burns do not explicitly disclose to transition the best SS to a connected state if it is determined to not be in a connected state, and receive an indication that the best SS is now connected after being transitioned, therefore Bennah was brought in to at least disclose and/or teach replacement server blades, where a standby server can provide a best match compared to other servers already assigned, which will be powered on/initialized so that the workload can be executed on the (newly) powered on/initialized replacement blade server that provides the best available match of resources (i.e. wherein for a blade server that is newly powered on to be utilized must be known to the system so as to execute functionality on the server, e.g. there must be an indication of the system learning that the functions are to be executed on the newly appointed blade). See at least [0038] [0049] [0059-0060] [0065]. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rangarajan-Burns in view of Bennah to have transitioned the determined best SS to the connected server state if it is not in a connected server state and received an indication that the best replacement server is connected. One of ordinary skill in the art would have been motivated to do so to provide a best available match of resources when a standby server provides a best match as compared to a currently assigned server (Bennah, [0065] [0049]). The combinations of Rangarajan-Burns-Bennah would have been made with substitutions of each of the functionalities expressed herein, where the resource allocation can be made not only for a best resource, but also a best resource that may not be online, so as to power on the best resource and utilize it.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11, 13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan et al. (US-20130117454-A1) hereinafter Rangarajan in view of Burns et al. (US-20150254248-A1) hereinafter Burns further in view of BENNAH et al. (US-20140173336-A1) hereinafter Bennah further in view of OGURA (US-20080031212-A1) hereinafter Ogura.
Regarding claim 11, Rangarajan discloses:
A surrogate manager (SM) device for server management in a communications network ([0019] allocation manager 115 (i.e. SM) [0022] network 118), comprising: 
receiver circuitry operable to receive, from a topology manager (TM), a request for a serving surrogate server (SS) resource ([0018-0019] [0065] to determine how to allocate the resources 114, the resource manager 112 (i.e. TM), that manages various resources that may be made available over a network, may make use of an allocation manager 115, wherein a resource manager utilizing an allocation manager requires that it requests the allocation manager to pick an appropriate option to service resource requests, i.e. the resource manager must communicate with the allocation manager as to obtain the result determined by the allocation manager, e.g. a request for a result [0030] e.g. selecting particular servers in a server farm); 
processing circuitry operable to determine a best SS based on information available at the SM, the information including network statistics, server statistics, server status, network topology, network load, or access constraints; ([0019] allocation manager evaluates resource allocation options and picks an appropriate option to service resource requests, such as based on shadow costs/estimated costs (i.e. costs of resources, e.g. resource/server statistics), such as online algorithms for resource allocation [0020] e.g. an optimal option [0027-0029] shadow costs assigned to resources available from a service provider (e.g. activated resource); wherein the allocation manager may test one or more allocation options to find a “best option”, and wherein shadow costs associated with the resources are updated based on the matching to reflect differences in rates of consumption for the resources (i.e. network load/network statistics) [0030] for online resource allocation); 
determine a best connected SS from among at least one SS in a connected server state, based on the information available at the SM ([0019] allocation manager evaluates resource allocation options and picks an appropriate option to service resource requests, such as based on shadow costs/estimated costs (i.e. costs of resources, e.g. resource/server statistics), such as online algorithms for resource allocation [0020] e.g. an optimal option [0023] online computing services [0027-0029] shadow costs assigned to resources available from a service provider (e.g. activated resource); wherein the allocation manager may test one or more allocation options to find a “best option”, and wherein shadow costs associated with the resources are updated based on the matching to reflect differences in rates of consumption for the resources (i.e. network load/network statistics) [0030] for online resource allocation such as load balancing between servers, e.g. two or more servers active and utilized must be connected to be utilized),
transmit, to the TM, a message indicating an identity of the best connected SS ([0018-0020] [0065] to determine how to allocate the resources 114, the resource manager 112 (that manages various resources that may be made available over a network) may make use of an allocation manager 115, the allocation manager represents functionality to implement various online and offline algorithms for resource allocation [0068] based on application of the online resource allocation algorithm, a determination is made regarding whether a feasible solution exists, and when a feasible solution exists, an indication of the feasible solution is returned as a result, i.e. a resource manager makes use of an allocation manager which returns a result (transmitting), such as a feasible solution existing for resource allocation, wherein without the result being received an allocation would not be able to be performed regarding a feasible solution); and 
Rangarajan does not explicitly disclose:
the processing circuitry configured to, based on determining that the best SS is not in a connected server state:
determine a best connected SS from among at least one SS in a connected server state, transmit, to the TM, a message indicating an identity of the best connected SS;
transmit a management command to transition the best SS to the connected server state, and
receive, based on the management command, an indication that the best SS has entered a connected server state,
based on receiving the indication that the best SS has entered a connected server state, transmit to the TM a message indicating the identity of the best SS.
However, Burns discloses:
the processing circuitry configured to, based on determining that the best SS is not in a connected server state ([0057] the highest ranked network resource is currently unavailable (e.g. offline, etc.)):
determine a best connected SS from among at least one SS in a connected server state ([0057] alternative network resource 104, e.g. second highest ranked network resource (i.e. that is not currently unavailable/offline/etc.)),
transmit, to the TM, a message indicating an identity of the best connected SS ([0023] network resources available for suggestion by the authorization server to the network terminal based on a ranking system [0057] suggest alternative network resource e.g. second highest ranked network resource);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rangarajan in view of Burns to have determined a best connected SS, and transmitted an indication of a best SS and a best connected SS to a TM when the best SS is determined to not be in a connected server state. One of ordinary skill in the art would have been motivated to do so to have resources available for suggestion by the authorization server to the network terminal based on a ranking system and suggest an alternative network resource when the highest ranked network resource is unavailable (Burns, [0023] [0057]).
Rangarajan-Burns do not explicitly disclose:
the processing circuitry configured to, based on determining that the best SS is not in a connected server state:
transmit a management command to transition the best SS to the connected server state,
receive, based on the management command, an indication that the best SS has entered a connected server state,
based on receiving the indication that the best SS has entered a connected server state, transmit to the TM a message indicating the identity of the best SS.
However, Bennah discloses:
the processing circuitry configured to, based on determining that the best SS is not in a connected server state ([0065] standby (i.e. not connected) server S013 does in fact provide a best available match of resources to resource requirements, even in comparison with either server S003 or S004 currently assigned (i.e. connected); selecting server S013 as the subsequent replacement blade server):
transmit a management command to transition the best SS to the connected server state ([0065] standby (i.e. not connected) server S013 does in fact provide a best available match of resources to resource requirements, even in comparison with either server S003 or S004 currently assigned (i.e. connected); selecting server S013 as the subsequent replacement blade server [0049] system management server transfers a workload executing on server A to server B; a server from a standby pool, e.g. Server B, wherein Server B takes up execution of the workload, wherein if a server is in a standby pool, e.g. not utilized, it is not connected [0038] powering on either an initial replacement blade server or a subsequent replacement blade server, initializing the replacement blade server with the stored processing state of the failing blade server (i.e. transition to connected state), wherein powering on/initializing the replacement server requires a command as to instruct the system to perform the actions of powering on/initializing the replacement server, without an instruction (i.e. command) powering on/initializing the replacement server would not be performed), 
receive, based on the management command, an indication that the best SS has entered a connected server state ([0059-0060] continuing execution of the workload on the initial replacement blade server, e.g. the server that is powered on, best available match; wherein to execute a workload on a newly initialized server the server must be identified as connected, otherwise the system would not know it is connected nor would it be able to identify a server other than the failed/powered down server to execute the workload on (i.e. without knowing the replacement server, the workload would not be processed at the proper server)),
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rangarajan-Burns in view of Bennah to have transitioned the determined best SS to the connected server state if it is not in a connected server state and received an indication that the best replacement server is connected. One of ordinary skill in the art would have been motivated to do so to provide a best available match of resources when a standby server provides a best match as compared to a currently assigned server (Bennah, [0065] [0049]).
Rangarajan-Burns-Bennah do not explicitly disclose:
based on receiving the indication that the best SS has entered a connected server state, transmit to the TM a message indicating the identity of the best SS.
However, Ogura discloses:
based on receiving the indication that the best SS has entered a connected server state ([0015] whenever the WLAN terminal is newly connected), transmit to the TM a message indicating the identity of the best SS ([0015] notify WLAN terminal; notifies it (e.g. best WLAN-AP based on the state of each WLAN-AP, etc.) to a WLAN terminal)
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rangarajan-Burns-Bennah in view of Ogura to have transmitted to the TM a message indicating the identity of the best surrogate server when it enters a connected state. One of ordinary skill in the art would have been motivated to do so to notify a terminal that a best WLAN-AP is connected (Ogura, [0015]) and to provide a best available match, such as a newly powered on server to execute a workload (Bennah, [0059-0060]).
Regarding claim 13, Rangarajan-Burns-Bennah-Ogura disclose:
The SM device of claim 11, as set forth above,
Rangarajan discloses:
wherein the request for an SS comprises a request for a serving surrogate server which is one of a plurality of surrogate servers ([0020] optimal allocation solutions for resource requests, e.g. a serving resource to serve the request [0030] e.g. servers).
Regarding claim 15, Rangarajan-Burns-Bennah-Ogura disclose:
The SM device of claim 11, as set forth above,
Rangarajan-Burns do not disclose:
wherein the management command comprises connect and/or wakeup command.
However, Bennah discloses:
wherein the management command comprises a connect and/or a wakeup command ([0049] system management server transfers a workload executing on server A to server B [0018] computer program instructions for automatic administration of blade server failover [0038] powering on either an initial replacement blade server or a subsequent replacement blade server, initializing the replacement blade server with the stored processing state of the failing blade server, wherein powering on/initializing the replacement server requires a command as to instruct the system to perform the actions of powering on (i.e. wakeup)/initializing(i.e. connect) the replacement server, without an instruction (i.e. command) powering on/initializing the replacement server would not be performed).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rangarajan-Burns-Bennah to have connect and/or wakeup command in the management command. One of ordinary skill in the art would have been motivated to do so to power on an initial or subsequent replacement blade server and initializing it (Bennah, [0038]).
Regarding claim 16, Rangarajan-Burns-Bennah-Ogura disclose:
The SM device of claim 11, as set forth above,
Rangarajan discloses:
wherein the TM is configured to form a communication path between a publisher and a subscriber ([0018] resource manager 112 may manage access to the resources [FIG. 1] e.g. from resource consumers 120 (i.e. subscriber) to service provider 102 (i.e. publisher)).
Regarding claim 18, Rangarajan-Burns-Bennah-Ogura disclose:
The SM device of claim 11, as set forth above,
Rangarajan discloses:
wherein the communications network comprises a content distribution network ([0018] resources 114, e.g. content [0023] content made available over a network is equated to as a content distribution network).
Regarding claim 19, Rangarajan-Burns-Bennah-Ogura disclose:
The SM device of claim 11, as set forth above,
Rangarajan discloses:
wherein the communications network comprises a surrogate content distribution network ([0018] resources 114 (i.e. surrogates), e.g. content [0023] content made available over a network is equated to as a content distribution network).
Regarding claim 1, it does not further define nor teach over the limitations of claim 11, therefore, claim 1 is rejected for at least the same reasons set forth above as in claim 11.
Regarding claims 3, 5-6 and 8-9, they do not further define nor teach over the limitations of claims 13, 15-16 and 18-19, therefore, claims 3, 5-6 and 8-9 are rejected for at least the same reasons set forth above as in claims 13, 15-16 and 18-19.
 Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan-Burns-Bennah-Ogura in view of Leon-Garcia et al. (US-20150350102-A1) hereinafter Leon-Garcia.
Regarding claim 14, Rangarajan-Burns-Bennah-Ogura disclose:
The SM device of claim 11, as set forth above,
Rangarajan-Burns-Bennah-Ogura do not explicitly disclose:
wherein the request for an SS comprises a topology formation request from a rendezvous device (RV).  
However, Leon-Garcia discloses:
wherein the request for an SS comprises a topology formation request from a rendezvous device (RV) ([0047] topology manager 400 requests the physical computing resource information from the cloud controller, physical network resource information from the SDN controller, and physical alpha resource information from the alpha controller).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rangarajan-Burns-Bennah-Ogura in view of Leon-Garcia to have had a request for a resource comprise a topology formation request from a RV. One of ordinary skill in the art would have been motivated to do so to set up an initial physical topology manually or automatically (Leon-Garcia, [0047]).
Regarding claim 4, it does not further define nor teach over the limitations of claim 14, therefore, claim 4 is rejected for at least the same reasons set forth above as in claim 14.
 Claims 7, 10, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan-Burns-Bennah-Ogura in view of Liu et al. (US-20140192717-A1) hereinafter Liu.
Regarding claim 17, Rangarajan-Burns-Bennah-Ogura disclose:
The SM device of claim 11, as set forth above,
Rangarajan-Burns-Bennah-Ogura do not explicitly disclose:
further comprising instantiating and placing the best SS in an information centric network (ICN). 
However, Liu discloses:
further comprising instantiating and placing the best SS in an information centric network (ICN) ([0050] application requests may bind/unbind to the network layer over named entities (e.g. service) in information concentric networking [0190] deploy a service instance at a different domain, e.g. according to statistics of consumer requests and other contextual information, thus an actual routing path of services at the ICN transport layer may be changed dynamically (i.e. deployed in an ICN)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rangarajan-Burns-Bennah-Ogura in view of Liu in order to instantiate and place the resource in an ICN. One of ordinary skill in the art would have been motivated to do so to have requests bind or unbind to the network layer over named entities (Liu, [0050]).
 	Regarding claim 20, Rangarajan-Burns-Bennah-Ogura disclose:
The SM device of claim 11, as set forth above,
Rangarajan-Burns-Bennah-Ogura do not explicitly disclose:
wherein the communications network comprises an information-centric network (ICN).
However, Liu discloses:
wherein the communications network comprises an information-centric network (ICN) ([0050] application requests may bind/unbind to the network layer over named entities (e.g. service) in information concentric networking [0190] deploy a service instance at a different domain, e.g. according to statistics of consumer requests and other contextual information, thus an actual routing path of services at the ICN transport layer may be changed dynamically (i.e. deployed in an ICN)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Rangarajan-Burns-Bennah-Ogura in view of Liu in order to utilize an ICN. One of ordinary skill in the art would have been motivated to do so to have requests bind or unbind to the network layer over named entities (Liu, [0050]).
Regarding claims 7 and 10, they do not further define nor teach over the limitations of claims 17 and 20, therefore, claims 7 and 10 are rejected for at least the same reasons set forth above as in claims 17 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uba et al. (US-20140270138-A1) SECRET TRANSFERS IN CONTACT CENTERS;
Cohn et al. (US-8595378-B1) MANAGING COMMUNICATIONS HAVING MULTIPLE ALTERNATIVE DESTINATIONS;
Dhoolam et al. (US-9826041-B1) RELATIVE PLACEMENT OF VOLUME PARTITIONS;
Laird et al. (US-20170140323-A1) FACILITATING COMMUNICATION SESSIONS BETWEEN CONSUMERS AND SERVICE PROVIDERS;
Isidoro et al. (US-5440563) SERVICE CIRCUIT ALLOCATION IN LARGE NETWORKS;
Ngo et al. (US-20140149784-A1) INSTANCE LEVEL SERVER APPLICATION MONITORING, LOAD BALANCING, AND RESOURCE ALLOCATION;
Chan et al. (US-7441135-B1) ADAPTIVE DYNAMIC BUFFERING SYSTEM FOR POWER MANAGEMENT IN SERVER CLUSTERS;
RAVI (US-20150019698-A1) NON-INVASIVE UPGRADES OF SERVER COMPONENTS IN CLOUD DEPLOYMENTS;
De Foy et al. (US-20170142226-A1) METHODS, APPARATUSES AND SYSTEMS DIRECTED TO ENABLING NETWORK FEDERATIONS THROUGH HASH-ROUTING AND/OR SUMMARY-ROUTING BASED PEERING;
Wittenschlaeger (US-20130101291-A1) NON-OVERLAPPING SECURED TOPOLOGIES IN A DISTRIBUTED NETWORK FABRIC.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
5/10/22